Exhibit 10.1

 

   International Business Machines Corporation    Global Technical Services
Council    3039 Cornwallis Road Bldg 002/Rm 210    Research Triangle Park NC
27709-2195    Attention: Shyra Laws-Daniels - Phone (919) 486-2316

 

Date:    November 07, 2014 To:    CDI Corporation From:    Daniel Schaefer   
Program Director, US Technical Services    Integrated Supply Chain Subject:   
Amendment to Master Statement of Work (“MSOW”) # 4911023651-005

Dear Supplier,

This letter serves as Amendment No. 006 to the above Agreement which the parties
thereto do mutually agree to amend as follows:

 

1. The parties agree to modify Subsection 5.2 Extension to allow Buyer to extend
the MSOW for an additional three (3) years instead of the one (1) year maximum,
at the terms and conditions and Prices currently in effect.

 

2. The parties agree to extend the Expiration Date of the MSOW. The MSOW will be
in effect until the later of December 31, 2017 or until Deliverables and
Services are completed (“Expiration Date”).

 

3. Subsection 6.3 Asset Control first paragraph will be replaced with the
following:

“6.3 Asset Control”

For purposes of this Subsection, the term “Buyer Assets” means information,
information assets, supplies or other property, including property owned by
third parties (such as Buyer Customers) that is accessed by Supplier Personnel
or provided to Supplier Personnel by (or on behalf of) Buyer. Supplier Personnel
will:

 

4. Subsection 6.7 Computer Use and Security Measures will be replaced in its
entirety with the following:

“6.7 Computer Use and Security Measures Agreement (“CUSA”)

Buyer has established basic computer use and security measures that Supplier
Personnel must comply with when accessing or using the internal computer systems
of Buyer. These measures are covered in a separate Computer Use and Security
Measures Agreement (“CUSA”) that will be signed by Supplier. The separate CUSA
replaces Schedule H in this MSOW.

Supplier will ensure that all Supplier Personnel assigned to perform under this
MSOW who are subject to the terms and conditions of the CUSA, will comply with
the use and security measures in the CUSA, as well as such other security
measures, standards and requirements that may be issued by Buyer or Buyer’s
Customer for a particular engagement.”



--------------------------------------------------------------------------------

5. Subsection 9.14 ITCS329 Agreement Requirements will be replaced in its
entirety with the following:

“9.14 IBM Data Security Agreement Requirements

Supplier will sign a separate IBM Data Security Agreement that provides security
measures to protect Buyer data provided to Supplier (or accessible) by Supplier
and stored on Supplier’s IT systems when performing Services.”

 

6. Subsection 9.5 Use of Subcontractors item 1 will be replaced in its entirety
with the following:

“9.5 Use of Subcontractors

 

  1. Notwithstanding anything to the contrary in the Agreement between Supplier
and Buyer, Supplier will not subcontract any of its work under this Agreement to
any third party or Affiliate without Buyer’s written consent. For any
subcontractor Supplier proposes, Supplier will conduct all reviews and complete
and submit any documentation as requested by Buyer prior to use and on an annual
basis for those subcontractors who have previously been submitted. Buyer has no
obligation to agree to the use of any subcontractor and where Supplier is
permitted to use a subcontractor, under no circumstances will Supplier permit
any subcontractor to subcontract further. Upon Buyer’s request, Supplier will
immediately stop using a subcontractor. Notwithstanding this Subsection,
Supplier’s use of subcontractors will not relieve Supplier of the responsibility
for the subcontractor’s performance, and Supplier’s obligations and
responsibilities assumed under this Agreement will be made equally applicable to
subcontractors.”

 

7. Subsection 9.8 Business Associate Addendum will be replaced in its entirety
with the following:

“Subsection 9.8 Business Associate Agreement (“BAA”)

The BAA is required for any and all goods or services provided which handle the
“Protected Health Information” of “Covered Entities”, which may include those
required to store, provide data processing or aggregation services, or otherwise
manage, administer, or operate such systems and services for health care
industry entities.

Supplier agrees to sign a Business Associate Agreement (“BAA”) which will be
incorporated by reference into the Base Agreement when executed between the
parties. The BAA may be updated and/or modified from time to time in order to
comply with local laws and unique Customer requirements and Supplier may, upon
Buyer request, be required to sign a new BAA throughout the term of this
Agreement”



--------------------------------------------------------------------------------

8. Subsection 9.10 Financial Data Privacy Addendum will be replaced in its
entirety with the following:

“9.10 Federal Financial Institutions Examination Council Addendum

The Federal Financial Institutions Examination Council (FFIEC) prescribes
uniform principles and standards for the Federal examination of financial
institutions. The FFIEC Addendum contains data privacy requirements and is
required when Supplier is a service provider to a financial institution to
ensure compliance with the FFIEC regulations. Supplier agrees to comply with the
FFIEC Addendum which is attached as Schedule G and is incorporated by reference
into the Agreement when executed between the parties. The FFIEC Addendum may be
updated and/or modified from time to time in order to comply with local laws and
unique Customer requirements and Supplier may, upon Buyer request, be required
to sign a new Addendum throughout the term of this Agreement.”

Schedule G is now referred to “Federal Financial Institutions Examination
Council Addendum”. The updated Schedule G is provided below.

 

9. Subsection 9.15 Federal Requirements will be replaced in its entirety with
the following:

“9.15 Federal Requirements

Supplier agrees that in the event a WA is issued under this MSOW in support of a
US Federal Government prime contract or subcontract at any tier, Supplier shall
comply with additional terms and conditions that the Federal Government requires
to be flowed down and/or that the Buyer deems necessary to support a Federal
engagement. These additional terms and conditions will be covered by a separate
Federal Addendum or by reference or full text within the WA. To the extent of
any conflict or inconsistency with the terms and conditions of the MSOW, the
terms and conditions of the Federal Addendum or WA shall govern and control.”

 

10. Subsection 13.3 Global Resources will be replaced in its entirety with the
following:

“13.3 Global Resources

Supplier will use reasonable efforts to identify Global Resource opportunities
and utilize such Global Resources in the performance of its obligations under
this Agreement when necessary to meet the requirements and skills needed quickly
and cost effectively. Supplier will pass through the Global Resource rate from
its Affiliate with the appropriate markup as defined in Schedule A to Buyer.
Supplier will be responsible to ensure that its Affiliate and the Global
Resources comply with all of Supplier’s obligations and responsibilities under
this Agreement. Supplier’s use of Global Resources will not relieve Supplier of
the responsibility for the Global Resource’s performance.”

 

11. The following paragraph will be added at the end of Subsection 14.2 Payment
Due:

“14.2 Payment Due

The parties agree to modify the payment terms each year over the next three
years in accordance with the terms below:

Starting January 1, 2015 through December 31, 2015, payment terms will be net 65
days, January 1, 2016 through December 31, 2016, payment terms will be net 70
days, and January 1, 2017 through December 31, 2017, payment terms will be net
75 days.”



--------------------------------------------------------------------------------

Except as amended herein, all other terms and conditions of the subject
Agreement shall remain in full force and effect.

The parties acknowledge that they have read this Amendment, understand it, and
agree to be bound by its terms and conditions. Further, they agree that this
Amendment and the subject Agreement are the complete and exclusive statement of
the agreement between the parties, superseding all proposals or other prior
agreements, oral or written, and all other communications between the parties
relating to this subject.

This Amendment will be effective on the date last signed by the parties.

Please have your authorized representative indicate acceptance thereof by
signing the Amendment. Please return the signed Amendment as a .pdf file via
email to the following email address: tsadmral@us.ibm.com by November 21, 2014
to the attention of Shyra Laws-Daniels at the address above.

 

  ACCEPTED AND AGREED TO:       ACCEPTED AND AGREED TO:  

International Business Machines Corporation

3039 Cornwallis Road

Research Triangle Park, NC 27709-2195

     

CDI Corporation

17177 Preston Road, Suite, Suite 300

Dallas, TX 75248

 

By:

 

/s/ Daniel Schaefer                                 12/4/2014

     

By:

 

/s/ Dirk Dent                                 11/20/2014 10:03 AM

  Buyer Signature                                     Date       Supplier
Signature                                 Date  

Dan Schaefer

     

Dirk Dent

  Printed Name       Printed Name  

Program Director, US Technical Services

Integrated Supply Chain

     

VP Enterprise Client Executive

  Title & Organization       Title & Organization

Very truly yours,

Daniel Schaefer

Program Director of US Technical Services